PER CURIAM.
This is one of a series of proceedings in the complicated affairs of the debtors in the Chapter X bankruptcy of the debtors described in the title of this case. Under the circumstances we think a reversal of this order might render nugatory and futile further action by Judge Palmieri. See Ferguson v. Tabah, 2 Cir., 1961, 288 F.2d 665, affirming sub nom. Ferguson v. Birrell, S.D.N.Y., 1960, 190 F.Supp. 506; McDonnell v. Tabah, 2 Cir., 1961, 297 F.2d 731, affirming, S.D.N.Y., 1961, 196 F.Supp. 496; Pettit v. Doeskin Products, Inc., 2 Cir., 1959, 270 F.2d 95, rehearing denied, 270 F.2d 699, cert. denied, 362 U.S. 910, 80 S.Ct. 660, 4 L.Ed.2d 618; Saltzman v. Birrell, S.D.N.Y., 1957, 156 F.Supp. 538.
*141The appeal is from the order of November 30, 1962, appointing a receiver of the premises at 1050 Park Avenue, New York City. We affirm. See opinion below filed November 7, 1962, 213 F.Supp. 638.
Affirmed.